UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
SAKI BACHA (a.k.a. MOHAMMED JAWAD), )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-2385 (ESH)
                                           )    (Jawad, ISN 900)
BARACK H. OBAMA, et al.,                   )
                                           )
                        Defendants.        )
__________________________________________)


                                               ORDER

        The Court held a public hearing today regarding petitioner Saki Bacha (a.k.a. Mohammed

Jawad) (ISN 900). The Court has reviewed petitioner’s motion to suppress his out-of-court

statements (Dkt. No. 293) and the government’s response (Dkt. No. 278). For the reasons stated

in open court today, it is hereby

        ORDERED that petitioner’s motion to suppress his out-of-court statements is

GRANTED as conceded and therefore, the Court will suppress every statement made by

petitioner since his arrest as a product of torture. It is

        FURTHER ORDERED that the government’s request to postpone the merits hearing is

DENIED. Petitioner has been imprisoned at Guantanamo for more than seven years. Permitting

the government to take additional time would be contrary to the Supreme Court’s directive that

“the costs of delay can no longer be borne by those who are held in custody.” Boumediene v.

Bush, 128 S. Ct. 2229, 2275 (2008) (“The detainees in these cases are entitled to a prompt habeas

corpus hearing.”). It is




                                                    1
        FURTHER ORDERED that if the government intends to file a motion for leave to

amend the statement of facts, it must be filed by 4:00 p.m. on July 24, 2009. The government

shall append to the motion a sworn declaration stating the date that habeas counsel first learned

of the new evidence. Petitioner’s opposition is due by 4:00 p.m. on July 29, 2009. The

government’s reply is due by 4:00 p.m. on August 3, 2009. It is

        FURTHER ORDERED that the government shall file, by 4:00 p.m. on July 24, 2009, a

brief that describes the legal and factual basis for its case-in-chief, identifies any witnesses it

intends to call at the merits hearing, and lists the pertinent exhibits upon which it relies.

Petitioner shall file, by 4:00 p.m. on July 29, 2009, a brief that describes his rebuttal evidence

and legal arguments, identifies any witnesses he intends to call, and lists the pertinent exhibits.

The parties are on notice that any evidence that has not been identified and disclosed to opposing

counsel may be excluded from consideration by the Court, unless the evidence is (1) offered

solely for the rebuttal of arguments made at the merits hearing that could not reasonably have

been anticipated prior submission of the case report, or (2) exculpatory information, as to which

the government has a continuing obligation to disclose to petitioner. It is

        FURTHER ORDERED that petitioner’s merits hearing is scheduled for August 5, 2009,

at 9:30 a.m., and if necessary, it will continue thereafter. It is

        FURTHER ORDERED that the Court shall hold a conference call on July 30, 2009, at

3:00 p.m. to discuss procedures for the hearing.

        SO ORDERED.

                                                _________/s/______________
                                                ELLEN SEGAL HUVELLE
                                                United States District Judge


Date: July 17, 2009



                                                   2